Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
1.	The prior art, U.S. Patent Application Publication No. 2017/0033062 Liu et al., teaches an integrated fan-out package, comprising: a first redistribution structure, comprising: a dielectric layer; a feed line, at least partially disposed on the dielectric layer; and a signal enhancement layer covering the feed line, wherein the signal enhancement layer has a lower dissipation factor (Df) and/or a lower permittivity (Dk) than the dielectric layer; a die, disposed on the first redistribution structure; an insulation encapsulation encapsulating the die; but is silent to the above teachings in combination with at least one first through interlayer via (TIV) embedded in the insulation encapsulation and the signal enhancement layer.
2. 	The prior art, U.S. Patent Application Publication No. 2017/0033062 Liu et al., teaches an integrated fan-out package, comprising: a first redistribution structure, comprising: a first dielectric layer; a signal enhancement layer aside the first dielectric layer, wherein the signal enhancement layer has a lower dissipation factor (Df) and/or a lower permittivity (Dk) than the first dielectric layer; and a first feed line aside the first dielectric layer, wherein the signal 
3. 	The prior art, U.S. Patent Application Publication No. 2017/0033062 Liu et al., teaches a manufacturing method of an integrated fan-out package, comprising: forming a first redistribution structure, comprising: forming a first dielectric layer; and forming a first feed line on the first dielectric layer; placing a die on the first redistribution structure, wherein the die has an active surface and a rear surface opposite to the active surface, and the rear surface of the die is attached to the first redistribution structure; forming at least one first through interlayer via (TIV) on the first redistribution structure; forming a first signal enhancement layer covering the first feed line, wherein the first signal enhancement layer has a lower dissipation factor (Df) and/or a lower permittivity (Dk) than the first dielectric layer; but is silent to the above teachings in combination with but is silent to the above teachings in combination with forming the first signal enhancement layer laterally wrapping around the at least one first TIV, and forming an insulation encapsulation on the first redistribution structure to encapsulate the die and laterally wrap around the at least one first TIV.
4.	These combinations have been found to not be anticipated or render obvious over the prior art, hence claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        9/13/21